Citation Nr: 1143433	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hiatal hernia, a genitourinary disorder, and an acquired psychiatric disorder, and a disability manifested by stomach problems, loss of feeling in the left side, night sweats, chronic fatigue, and a swollen right arm and hand, with all disorders to include as secondary to service-connected disability.  

2.  Entitlement to service connection for shortness of breath with chronic cough, polycythemia, loss of feeling left side (also claimed as S1 radiculopathy), dizziness, sleep apnea, vision problems, right testicle pain, kidney pain, and chest pain.

3.  Entitlement to an increased rating for service-connected lytic bone lesions, left parietal bone with probable eosinophilic granuloma and non-Hodgkin's lymphoma (NHL) and recurrent headaches, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling.  

5.  Entitlement to an effective date prior to March 27, 2009 for service connection for chemical phlebitis, right upper extremity.  

6.  Entitlement to a total rating due to unemployability caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to September 1977.  He died in July 2010.  The appellant is the deceased Veteran's widow.  

This matter is on appeal to the Board of Veterans' Appeals  (Board) from a November 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a claim for service connection for hiatal hernia, stomach problems, loss of feeling in the left side, night sweats, chronic fatigue, and a swollen right arm and hand.  The Veteran appealed, and the issues were subsequently expanded to include claims for service connection for an acquired psychiatric disorder, and a genitourinary disorder, both claimed as residuals of NHL.  

In October 2009, the Board denied the Veteran's claim.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

The Veteran died in July 2010, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).   

In December 2010, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2009 decision.  That same month, the Court issued an Order vacating the October 2009 Board decision.  

The appellant has raised the issue of entitlement to Dependency and Indemnity Compensation (DIC).  This issue has not been adjudicated by the agency of original jurisdiction, and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, to the extent that the issue on appeal include claims for "stomach problems," "loss of feeling in the left side," "night sweats," "chronic fatigue," and "a swollen right arm and hand," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).  The Board has therefore characterized the claimed disorders involving these symptoms as stated on the cover page of this remand.  
 
In October 2010, the RO substituted the appellant as the eligible survivor of the Veteran for any accrued benefits that may become due at the outcome of the appeal.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  

With regard to the claim for service connection for hiatal hernia, a genitourinary disorder, and an acquired psychiatric disorder, and a diagnosed disability manifested by stomach problems, loss of feeling in the left side, night sweats, chronic fatigue, and a swollen right arm and hand, with all disorders to include as secondary to service-connected disability, in April 2006, the Board remanded this claim.  The Board noted that the evidence included the following: 

A report from a VA physician, Dr. J.D.A., dated in October 2001, showed that this physician stated that the Veteran's service medical records and "current medical records" were reviewed and that the problems associated with NHL or its treatment included: "stomach problems," chronic fatigue, painful joints (which presumably included loss of feeling in the left side), night sweats, a loss of feeling in the right hand and swelling, genitourinary problems, and depression.  

A VA examination report, dated in June 2005, and an associated addendum dated that same month, showed that the Veteran asserted that he had experienced a wide variety of symptoms in association with his NHL treatment, which was noted to include chemotherapy.  The examiner stated that the Veteran's NHL had been in complete remission since February 1991, that he was a smoker, and that all of the conditions which he described had "no direct relevance and cannot be specifically ascribed to his malignancy or the therapy."  She further stated that the Veteran's increased frequency of micturation and fatigue "are not related to the lymphoma or its treatment."  

In its April 2006 remand, the Board expressed a number of concerns about Dr. J.D.A.'s opinion, however, it noted inter alia that the June 2005 VA examiner did not address that opinion, nor did the June 2005 VA examiner address the submitted medical literature that was favorable to the Veteran.  Finally, the Board stated that, "The VA examiner in 2005 appears to have slightly misinterpreted a June 2005 electrodiagnostic study for the left lower extremity since the neurology examiner suggested correlation with lumbar spine imaging studies for the "suggested" S1 radiculopathy."  

In its April 2006 remand, the Board directed that the RO should contact Dr. J.A.D., and ask him to provide the original October 2001 opinion, that he should be asked to provide the rationale underlying all the opinions associating various claimed residuals to the Veteran's NHL, or treatment for it, and that he should also identify his professional area of expertise.  The Board further directed that the RO should refer the claims file to the VA physician who performed the examination in June 2005, or, if not available, to another examiner with the relevant expertise in hemic and lymphatic system disorders, for an opinion.  The Board directed that the examiner must indicate in the opinion that the October 2001 opinion, and any supplemental opinion/statement from Dr. J.A.D., as well as any medical literature submitted in support of the claims, had been reviewed, and that the examiner must include a statement of their professional area of expertise.  

In about February 2009, a supplemental statement was obtained from Dr. J.A.D.  

In March 2009, the Veteran was afforded a VA examination from a ARNP (advanced registered nurse practitioner).  The examiner indicated that the Veteran's records, and the medical literature, had been reviewed.  She recorded the Veteran's subjective complaints and history, and performed an examination.  She concluded that the claimed disorders were not related to the Veteran's NHL, however, she did not include a statement of her professional area of expertise.  

In October 2009, the Board denied the claim.  In its decision, the Board determined that there had been "substantial compliance" with its April 2006 remand instructions.

The Joint Motion shows that it was agreed that a remand was in order because there had not been substantial compliance with the Board's April 2006 remand instructions.  Citing Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, it was stated that the March 2009 VA examination report did not contain a statement of the examiner's professional area of expertise, to include whether she had the relevant expertise in hemic and lymphatic system disorders, that it did not discuss Dr. J.D.A.'s October 2001 opinion, and that it did not address the medical literature, as directed.  Given the foregoing, on remand, another etiological opinion should be obtained. 
 
To the extent that the Joint Motion indicates that "an examination and opinion be obtained from an expert with the relevant expertise in hemic and lymphatic system disorders," the Board assumes that this is an oversight.  

Also relevant to this claim, the Board notes that effective October 10, 2006, VA amended 38 C.F.R. § 3.310  to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744  (2006) (codified at 38 C.F.R. § 3.310(b)). 

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appeal was already pending when the new provisions were promulgated, this appeal should be considered under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

With regard to the claims for service connection for shortness of breath with chronic cough, polycythemia, loss of feeling left side (also claimed as S1 radiculopathy), dizziness, sleep apnea, vision problems, right testicle pain, kidney pain, chest pain, an increased rating for service-connected lytic bone lesions, left parietal bone with probable eosinophilic granuloma and non-Hodgkin's lymphoma and recurrent headaches, currently evaluated as 30 percent disabling, an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling, an effective date prior to March 27, 2009 for service connection for chemical phlebitis of the right upper extremity, and TDIU, these claims were adjudicated by the RO in September 2008 (all claims other than an earlier effective date for service connection for phlebitis) and May 2009 (granting service connection for chemical phlebitis).  In July 2009, the Veteran filed timely notices of disagreement as to these issues.   See Veteran's letters, received in July 2009; 38 C.F.R. §§ 20.201, 20.302 (2011).  Therefore, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238   (1999).  
 
Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of service connection for shortness of breath with chronic cough, polycythemia, loss of feeling left side (also claimed as S1 radiculopathy), dizziness, sleep apnea, vision problems, right testicle pain, kidney pain, chest pain, an increased rating for service-connected lytic bone lesions, left parietal bone with probable eosinophilic granuloma and non-Hodgkin's lymphoma and recurrent headaches, currently evaluated as 30 percent disabling, an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling, an effective date prior to March 27, 2009 for service connection for chemical phlebitis, right upper extremity, and TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  The RO/AMC should refer the claims file to a VA physician with relevant expertise in hemic and lymphatic system disorders.  The physician should be provided with a list of the Veteran's service-connected disabilities.  The physician must annotate in the  report that the claims file was in fact made available for review in conjunction with the examination.

a)  The physician must include a statement of his or her professional area of expertise. 

b)  The physician must indicate that the October 2001 and February 2009 opinions from Dr. J.A.D., and all medical literature submitted in support of the claim, were reviewed.  

c)  The physician should express an opinion as to the following: 

      1)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran had a hiatal hernia, a genitourinary disorder, an acquired psychiatric disorder, or a diagnosed disorder manifested by stomach problems, loss of feeling in the left side, night sweats, chronic fatigue, and/or a swollen right arm and hand, that was caused by his service; 

      2)  For any and all claimed disorders which are determined not to have been caused by his service, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any of the claimed disorders were caused or aggravated by a service-connected disability, to include by treatment for those disabilities; 

d)  A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

e)  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

f)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  

3.  Thereafter, readjudicate the issue on appeal, to include consideration of the version of 38 C.F.R. § 3.310 as in effect prior to October 10, 2006, and Allen v. Principi, 7 Vet. App. 439 (1995).  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


